Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Benke on January 22, 2021.
The application has been amended as follows: 
1. (Examiner’s Amendment) A district thermal energy distribution system, comprising: 
a thermal energy circuit comprising two conduits for allowing flow of heat transfer liquid therethrough,
wherein a hot conduit in the thermal energy circuit is configured to allow heat transfer liquid of a first temperature to flow therethrough, and
wherein a cold conduit in the thermal energy circuit is configured to allow heat transfer liquid of a second temperature to flow therethrough, the second temperature is lower than the first temperature;
one or more local thermal energy consumer assemblies, each comprising:
	a thermal energy consumer heat exchanger selectively connected to the hot conduit via a thermal energy consumer valve for allowing heat transfer liquid from 
a first pressure difference determining device adapted to determine a first local pressure difference, Δp1 of the thermal energy circuit; and
a first controller arranged to, based on the first local pressure difference, selectively control the use of either  the thermal energy consumer valve or  the thermal energy consumer pump; and
one or more local thermal energy generator assemblies, each comprising;
a thermal energy generator heat exchanger selectively connected to the cold conduit via a thermal energy generator valve for allowing heat transfer liquid from the cold conduit to flow into the thermal energy generator heat exchanger, selectively connected to the cold conduit via a thermal energy generator pump for pumping heat transfer liquid from the cold conduit into the thermal energy generator heat exchanger, and connected to the hot conduit for allowing return of heat transfer liquid from the thermal energy generator heat exchanger to the hot conduit, wherein the thermal energy generator heat exchanger is arranged to 
a second pressure difference determining device adapted to determine a second local pressure difference, Δp2, of the thermal energy circuit; and
a second controller arranged to, based on the second local pressure difference, selectively control the use of either the thermal energy generator valve or the thermal energy generator pump,
wherein the first controller is arranged to selectively use the thermal energy consumer valve when the first local pressure difference indicates that the first local pressure of the heat transfer liquid of the hot conduit is larger than the first local pressure of the heat transfer liquid of the cold conduit,
wherein the first controller is arranged to selectively use the thermal energy consumer pump when the first local pressure difference indicates that the first local pressure of the heat transfer liquid of the hot conduit is lower than or equal to the first local pressure of the heat transfer liquid of the cold conduit,
wherein the second controller is arranged to selectively use the thermal energy generator valve when the second local pressure difference indicates that the second local pressure of the heat transfer liquid of the cold conduit is larger than the second local pressure of the heat transfer liquid of the hot conduit, and
wherein the second controller is arranged to selectively use the thermal energy generator pump when the second local pressure difference indicates that the second local pressure of the heat transfer liquid of the cold conduit is lower than or equal to the second local pressure of the heat transfer liquid of the hot conduit. 
4. (Canceled by Examiner’s Amendment).
11. (Canceled by Examiner’s Amendment).
12. (Examiner’s Amendment) The system according to claim [[11]] 1, wherein the first pressure difference determining device is arranged to determine the first local pressure of the heat transfer liquid of the hot conduit adjacent to where the thermal energy consumer heat exchanger is connected to the hot conduit and to determine the first local pressure of the heat transfer liquid of the cold conduit adjacent to where the thermal energy consumer heat exchanger is connected to the cold conduit.  
13. (Canceled by Examiner’s Amendment).
14. (Examiner’s Amendment) The system according to claim [[13]] 1, wherein the second pressure difference determining device is arranged to determine the second local pressure of the heat transfer liquid of the hot conduit in the vicinity to where the thermal energy generator heat exchanger is connected to the hot conduit and to determine the second local pressure of the heat transfer liquid of the cold conduit adjacent to where the thermal energy generator heat exchanger is connected to the cold conduit.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference, Vaughan el al. (US 2012/0279681), LIU (US 2015/0083362), and Tumelty et al. (US 2005/0081507), alone or in combination does not disclose the  the pump or the valve to regulate energy flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746